Title: From Thomas Jefferson to Robert Smith, 6 July 1804
From: Jefferson, Thomas
To: Smith, Robert


               
                  
                     Th:J. to mr Smith.
                  
                  July 6. 04.
               
               I have made some slight alterations with a view to perspicuity in order to confine
               Article Ist. to those breaches of the peace & of the law of nations which are subjected to the discretion of the Governors acting under standing instructions from this government. 
               IId. to cases of piracy which are left to the discretion of the officer himself who commands the boat. 
               IIId. to those offences against the revenue laws & health laws which are under the care of the Collector of the customs. 
               it is probable you will be able by a little attention, to make it more explicit, and enable each of these three officers to find all his duties exactly in the particular article respecting him. affectionate salutations.
            